UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1557


APOLINAR GOMEZ-SALGADO,

                    Petitioner,

             v.

MATTHEW G. WHITAKER, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 16, 2019                                       Decided: February 1, 2019


Before WYNN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Mark J. Devine, Charleston, South Carolina, for Petitioner. Joseph H. Hunt, Assistant
Attorney General, Carl H. McIntyre, Assistant Director, Justin R. Markel, Senior
Litigation Counsel, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Apolinar Gomez-Salgado, a native and citizen of Mexico, petitions for review of

an order of the Board of Immigration Appeals denying his motion to remand and

dismissing his appeal from the Immigration Judge’s denial of cancellation of removal.

We dismiss the petition for review for lack of jurisdiction. ∗ See Sorcia v. Holder, 643

F.3d 117, 124 (4th Cir. 2011) (holding that, because cancellation of removal is form of

relief that lies within discretion of Attorney General, with exception of “constitutional

claims or questions of law raised [in] a petition for review,” we lack jurisdiction to

review agency’s denial of such relief (quoting 8 U.S.C. § 1252(a)(2)(D))); Obioha v.

Gonzales, 431 F.3d 400, 407 (4th Cir. 2005) (“[B]ecause the [Board] made a

discretionary decision on the merits of [a cancellation of removal claim], the fact that it

did so through denying a motion to reopen did not save appellate jurisdiction.”). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                  PETITION DISMISSED




       ∗
          We conclude that Gomez-Salgado raises no colorable questions of law or
constitutional claims that fall within the jurisdictional exception set forth in 8 U.S.C.
§ 1252(a)(2)(D) (2012).

                                            2